Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a phone call with Applicant's Representative Jonathan Winter on 31 March 2021.

The application has been amended as follows:
Claims:
11. (Currently Amended) The custom mattress of claim [[10]] 1, wherein the positioning of the first and second transition points is determined by a first intended user's body characteristics, and the positioning of the third and fourth transition points is determined by a second intended user's body characteristics.	

The following is an examiner's statement of reasons for allowance:
Examiner's amendment was made solely to correct a typographical error in the claim dependency. Since claim 1 is still allowable, currently amended claim 11, which is dependent on claim 1, is still in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE SUN/               Examiner, Art Unit 3673                                                                                                                                                                                         
/DAVID R HARE/               Primary Examiner, Art Unit 3673                                                                                                                                                                                         
3/31/2021